Citation Nr: 0427978	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a compensable initial disability rating 
for foot calluses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, dated in November 2002, that denied 
the veteran's claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and depression, 
hepatitis C, and total disability evaluation based on 
individual unemployability (TDIU).  The RO granted service 
connection for foot calluses, but assigned a noncompensable 
rating.  The denial of service connection for hepatitis C was 
duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to a compensable original disability 
rating for foot calluses is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In March 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  At that hearing the 
veteran's representative noted the veteran's previous claim 
of entitlement to a non-service-connected pension and 
entitlement to benefits for hepatitis C pursuant to 
38 U.S.C.A. § 1151 due to treatment a the Salisbury, N.C. VA 
hospital.  In accord with the representative's request, the 
claims, not currently before the Board for appellate 
adjudication, are referred back to the RO for all appropriate 
notice or development and adjudication.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran was more likely than not infected by the 
hepatitis C virus during intravenous and intranasal illegal 
drug use during active service, without credible evidence of 
other likely exposure to blood products or other likely means 
of hepatitis transmission; the veteran's currently diagnosed 
hepatitis is not due to injury or disease in service other 
than his own illegal drug use.


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty and service 
connection is not warranted.  38 U.S.C.A. §§ 105, 1110 (West. 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a July 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 17 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

The Board notes that the July 2002 VCAA notice was provided 
to the veteran before the initial adjudication of his claim 
in November 2002.  In a recent decision, the U.S. Court of 
Appeals for Veterans Claims (Court) expressed the view that a 
claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini, 17 Vet. App. at 420-
421.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  It is noted that the veteran's service department 
medical records are on file, as are relevant post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1) - (3) (2003).  There is no indication 
of outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
reports recently obtained by the RO.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
assist the veteran have also been fulfilled.

Service Connection - Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2003); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2003).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

Apart from the analysis applicable to willful misconduct, in 
the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, the 
Congress prohibited the payment of compensation for a 
disability that is a result of a claimant's own alcohol or 
drug abuse, effective for claims filed after October 31, 
1990.  VA regulations provide that an injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the Department, 
are binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Analysis

Review of the evidence of record reveals that the veteran has 
a current diagnosis of hepatitis C.  This diagnosis was 
established by Dr. M.W.S. in November 1998 following abnormal 
liver tests in September 1998.  A private treatment record 
dated November 1998 indicates the veteran reported that he 
did not have any history of acute hepatitis or jaundice.  He 
was noted to have some risk factors for viral hepatitis in 
that he had some remote IV [intravenous] use in the 60's and 
also had had some tattoos.

Review of the veteran's service medical records is negative 
for any treatment or diagnosis of jaundice, hepatitis, or 
other liver disorder.  There is no record of any blood 
transfusions during his period of active service.  

In his response to a request for more information from the 
RO, the veteran reported that possible risk factors included 
a possible transfusion while hospitalized for a bleeding 
ulcer at the Salisbury VA hospital.  He also reported 
immunizations to join the army and while in panama, he 
reported intravenous drug use while in Panama, and high-risk 
sexual activity while stationed in Panama.  Finally he noted 
that he had a rash and razor burns on his face while in the 
Army.

The August 1976 hospitalization summary from the Salisbury VA 
hospital reports in detail the findings and treatment.  No 
blood transfusions were noted to have been performed. 

In October 2002, the veteran was examined by a VA physician 
for purposes of establishing compensation.  The examiner 
noted that the veteran had no history of yellow jaundice or 
hepatitis.  He had had no operations and had never received 
blood.  He had no history of exposure to hepatitis in the 
family or in any friends.  He did have a history of being 
inoculated with an air gun and having a razor rash, which 
were probably not contributory.  He had a tattoo in 1996.  He 
had a history in the remote past while in service of use of 
multiple drugs, including IV drugs.  He had had unprotected 
sex with multiple prostitutes, and thought he might have had 
a case of gonorrhea.

In the request for an opinion, the RO noted that the veteran 
alleged risk factors in service of inoculations with an air 
gun and razor rash.  Evidence of record was also said to show 
that the veteran had tattoos of unknown date and admitted to 
a history in service of using marijuana, LSD, and cocaine 
while in Panama.  The examiner opined that any one of the 
risk factors noted by the RO could have caused the hepatitis; 
but he did not believe the inoculations with an air gun and 
razor rash were significant.  In the absence of more 
definitive information, it was not possible to say which one 
was the cause of his exposure to the hepatitis virus without 
resorting to speculation.

In the veteran's December 2002 notice of disagreement, he 
stated "I will admit to drug use while in Vietnam and using 
needles, and the cleanliness of the needles I cannot [swear] 
to."  Review of the veteran's service personnel records 
reveals the only overseas service was in the Panama Canal 
Zone.

In May 2003, Dr. M.W.S. submitted a letter noting that the 
veteran reported a risk factor to him of IV drug use when he 
was first evaluated in 1998.  The doctor explained that 
although his note said that the use was in the 1960's, 
according to a recent letter from the veteran's wife it 
actually occurred in 1970 and 1971.  Based upon that 
information, the doctor opined that it was more likely than 
not that the veteran had had hepatitis C for at least 30 to 
35 years - thus placing his infection during his period of 
active service.

At the veteran's hearing in March 2004 he testified that he 
had never used IV drugs before being stationed at Fort 
Clayton in the Canal Zone.  He reported marijuana use and 
intranasal and IV cocaine use.  He reported that he did not 
use the drugs more than two or three times and never used the 
drugs subsequent to service.  He reported that he admitted 
use during service and he underwent "drug school," was 
demoted in rank, and lost his security clearance.  He 
reported that subsequent to the disciplinary action, he 
regained his rank and left service with an honorable 
discharge.  The veteran also reported that he had unprotected 
sexual relations with prostitutes while stationed in Panama - 
he had had no such contacts subsequent to service.  With 
regard to his tattoo, the veteran testified that he got the 
tattoo in 1996 many years after service.

The veteran has also submitted a binder of articles and 
information relating to hepatitis C.  This information may 
generally be considered competent medical evidence under 
38 C.F.R. § 3.159(a) (2003).  The information confirms the 
veteran's contentions regarding various possible risk 
factors, but it does not provide any information specific to 
the veteran's claim.  Thus, while it informs the Board's 
decision-making process, little probative value may be 
afforded to it to the extent that it contradicts the opinions 
of the physicians that have opined on the relevant risk 
factors in the veteran's specific history.

Analysis

The only competent medical evidence of record that provides a 
positive opinion as to the origin of the veteran's hepatitis 
C is that of the veteran's treating physician.  He opines 
that it is more likely than not, based upon the information 
that the veteran's drug abuse occurred in 1970 or 1971, that 
the veteran had had hepatitis C for 30 to 35 years.  He does 
not base this opinion on any other risk factor including 
unprotected sex or inoculations with an air gun.

The VA medical examiner, in a somewhat equivocal opinion, 
stated that without more information any opinion more 
specific than it was possibly related to tattoos or IV drug 
use, would be speculative.  He did not opine that it was 
possibly connected to unprotected sex, despite noting that as 
a possible risk factor.

Thus, the Board finds that the competent medical evidence 
supports the proposition that the veteran contracted 
hepatitis C during the use of illegal drugs while stationed 
in the Canal Zone in 1970 or 1971.

The law and VA regulations clearly state that service 
connection may not be established on a direct basis for a 
disease or injury that results from willful misconduct or, 
for claims filed after October 31, 1990, that are the result 
of the abuse of illegal drugs.  See 38 U.S.C.A. §§ 105(a), 
1110; 38 C.F.R. § 3.301(a).  The Board finds that even if the 
veteran's in-service drug use was merely occasional or 
therapeutic, or otherwise within circumstances to exempt it 
from being considered willful misconduct, he is still barred 
by law from establishing direct service connection because 
the use of illegal drugs is per se abuse of drugs under 
38 C.F.R. § 3.301(d).  As such, service connection for 
hepatitis C cannot be established based upon the prohibition 
of 38 U.S.C.A. § 105(a) and 38 C.F.R. 3.301.

Finally, the Board observes that the veteran himself also 
asserts that his current hepatitis C is related to service 
through various risk factors.  As a lay person, the veteran 
is competent to relate and describe his symptoms, which were 
not existent until subsequent to the diagnosis of hepatitis C 
in 1998.  However, to the extent that the hepatitis C is more 
likely to be the result of one type of behavior or another, 
such an opinion requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
veteran's personal opinion as to the origins of his hepatitis 
C is not competent evidence required to establish service 
connection.  

In conclusion, considering the entire record, the Board finds 
that the preponderance of the evidence is against service 
connection for hepatitis C.  VCAA, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.102, 3.301, 3.303.


ORDER

The claim of service connection for hepatitis C is denied.


REMAND

As noted in the introduction, the veteran's representative 
has asserted that he filed a timely notice of disagreement 
with the initial noncompensable rating assigned to his newly 
service-connected foot calluses.  The Board notes that within 
the one-year period following the November 2002 rating 
decision, the veteran did submit a statement in which he 
expressed intent to file for an increase in the 
noncompensable evaluation for his feet.  The Board finds, 
that liberally construed, it likely that the veteran intended 
this as a notice of disagreement because he also referred to 
a decision being made by a "DRO."

Because this disagreement has placed the appellant's claim of 
entitlement to a compensable initial disability rating for 
foot calluses in appellate status, a remand is required for 
preparation of a Statement of the Case addressing the issue.  
The need to issue a SOC for the appellant's appeal is a 
procedural "defect" requiring a remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); see also Archibold v. Brown, 
9 Vet. App. 124, 130 (1996). 

Accordingly, the appeal is remanded to the AMC/RO for the 
following actions:

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2003), including issuance of a statement 
of the case, in response to the February 
2003 notice of disagreement initiating an 
appeal on the issue of entitlement to a 
compensable initial disability rating for 
foot calluses.  The veteran and his 
representative should be notified of the 
requirement that a timely substantive 
appeal must be received to complete the 
appeal as to the issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



